DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 18-34, 36, 38-48, and 50-86 have been cancelled. Claims 1-17, 35, 37, and 49 have been examined and are pending.
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 4: “...the MAC CE signaling...;” antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35 and 49 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Improper dependent claims 35 and 49, which fail to include every limitation of the independent claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101 
Claims 1 and 37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.            Per the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) 
101 Flowchart Analysis: 
Step 1: meets the statutory category of a mental process;  Step 2A/Prong 1: recited claims – receiving configuration information indicating a DRB integrity protection configuration from a network device; and enabling a predetermined control process for DRB integrity protection in accordance with the configuration information, wherein the predetermined control process is a DRB integrity protection activation process or a DRB integrity protection deactivation process – when viewed as a whole meet a mental process, thus an abstract idea; and 
Step 2B/Prong 2:  recites an additional element in steps (1)-(3) are a method to receive configuration information and enable a predetermined process of activation or deactivation depending on the received configuration information, the steps are merely data gathering/analyzing processes, which are a form of insignificant extra-solution activity.  However, the particular additional element is recited at high level of generality that is no more than merely “apply” the mental step using a generic computer system.  The enabling step (2) activates or initiates an integrity protection or deactivation access is also recited at high level of generality, not integrated into a practical application, and amounts to a mere post-solution of enabling that is a form of insignificant extra-solution activity. 
 The additional elements are determined to be no more than insignificant extra-solution activity.  In particular, the processor and computer system are considered conventional and well-understood, and are recited at high level of generality.  As the result, the claim, as a whole, is no more than attempting to broadly cover the concept of using a computer system to implement analysis of what a human security analyst would have performed in the mind. Therefore, the claims 1 and 37 are considered as an abstract idea without significantly more than the judicial exception.
Dependent claim(s) Claims 2-17, 35, and 49 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reason addressed above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 17, 35, 37, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osetergaard et al, hereinafter (“Osetergaard”), US PG Publication (2012/0307709 A1) was submitted 06/16/2020 IDS.
Regarding claims 1 and 37, Osetergaard teaches a Data Radio Bearer (DRB) integrity protection configuration method for a User Equipment (UE), comprising: [Osetergaard 20120307709A1, ¶¶0004 and 0006: Integrity protection implemented in packet data convergence protocol (PDCP) layer; ¶¶0028-0029: Embodiments there are non-limiting describing a long term evolution (LTE) network applying integrity protection of a DRB between a relay node (RN) and a user equipment (UE) or UEs connecting to a normal base station (i.e. eNB and a Node B).]
receiving configuration information indicating a DRB integrity protection configuration from a network device; [Osetergaard 20120307709A1 06/16/2020 IDS, ¶¶0038-0039: FIG. 5 shows the interaction between the UE 503 and the E-UTRAN 501. According to one embodiment, the indication of integrity protection is included per DRB, within the RRCConnectionReconfiguation message in S51. The indication of integrity protection allows enabling integrity protection for the DRB] and
enabling a predetermined control process for DRB integrity protection in accordance with the configuration information, [Osetergaard, ¶0039: a reconfiguration message that follows upon a connection re-establishment, with the purpose of resuming the DRBs after a suspension due to the re-establishment. The indication of integrity protection allows enabling integrity protection for the DRB.]
wherein the predetermined control process is a DRB integrity protection activation process or a DRB integrity protection deactivation process.  [Osetergaard, ¶0039: The indication of integrity protection allows enabling integrity protection for the DRB, if previously disabled; disabling integrity protection for the DRB, if previously enabled; and keeping integrity protection enabled or disabled, as before the re-establishment and the reconfiguration.]

Regarding claim 2, Osetergaard teaches claim 1 as described above.
Osetergaard teaches wherein the receiving the configuration information indicating the DRB integrity protection configuration from the network device comprises receiving first configuration information indicating a DRB configuration from the network device, wherein the first configuration information carries a DRB integrity protection command by default. [Osetergaard, See ¶0039: the indication of integrity protection included per DRB, within the RRCConnectionReconfiguation message in S51, which corresponds to the DRB integrity protection command with identification information about a corresponding DRB. See also Fig. 7, step 710 and para 0048.]

Regarding claim 3, Osetergaard teaches claim 2 as described above.
Osetergaard teaches wherein identification information about a corresponding DRB is carried in the DRB integrity protection command. [Osetergaard, See ¶0039: ... corresponds to the DRB integrity protection command with identification information about a corresponding DRB. ¶0048: The connection reconfiguration message comprises an indicator indicating which ones of the DRBs that shall have enable integrity protection.]

Regarding claim 17, Osetergaard teaches claim 1 as described above.
Osetergaard teaches wherein the receiving the configuration information indicating the DRB integrity protection configuration from the network device comprises receiving the configuration information indicating a predetermined control process configuration for the DRB integrity protection from the network device through the MAC CE, RRC signaling, the physical layer signaling or Packet Data Convergence Protocol (PDCP) control signaling. [Osetergaard, See ¶¶0028-0029: Embodiments there are non-limiting describing a long term evolution (LTE) network applying integrity protection of a DRB between a relay node (RN) and a user equipment (UE) or UEs connecting to a normal base station (i.e. eNB and a Node B). ¶¶0006 and 0037: integrity protection in the packet data convergence protocol (PDCP) layer in a relay-specific functionality; for starting/initiating a reconfiguration procedure]

Regarding claim 35, Osetergaard teaches a user equipment (UE), comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the DRB integrity protection configuration method according to 1. [Osetergaard, ¶¶0002, 0028, and 0070: user equipment (UE) 103 in an LTE network applies an integrity protection of a DRB; where embodiments therein are implemented using individual hardware circuits, and/or using software programs and data, in conjunction with a suitably programmed digital microprocessor or general purpose computer within any form of solid-state memory]

Regarding claim 37, Osetergaard teaches a Data Radio Bearer (DRB) integrity protection configuration method for a network device, comprising transmitting configuration information indicating a DRB integrity protection configuration to a user equipment (UE). [Osetergaard, ¶¶0028-0029: Embodiments are described in a non-limiting general context in relation to an LTE network applying integrity protection of a DRB between RN/DeNB and UE.]

Regarding claim 49, Osetergaard teaches a network device, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the DRB integrity protection configuration method according to claim 37. [See Osetergaard, ¶¶0028-0029 and 0070]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Osetergaard et al, hereinafter (“Osetergaard”), US PG Publication (2012/0307709 A1) was submitted 06/16/2020 IDS, in view of Deng, US PG Publication (2012/0315878 A1) was submitted 016/2020 IDS.
Regarding claim 4, Osetergaard teaches claim 2 as described above.
While Osetergaard teaches wherein the enabling the predetermined control process for the DRB integrity protection in accordance with the configuration information comprises: [See Osetergaard, ¶0039]; however, Osetergaard fails to explicitly teach but Deng teaches
activating the DRB integrity protection when the first configuration information has been received and service transmission has been initiated; or
deactivating the DRB integrity protection when the DRB has been released. [Deng, ¶¶0054-0055: assuming that the Donor-eNB modifies the configuration of the integrity protection algorithm for the DRB after reestablishment, only the DRB1 applies the integrity protection algorithm originally, but now all the DRBs configured by the Donor-eNB apply the integrity protection algorithm. Wherein originally the integrity protection is enabled for DRB1, implicitly with a configuration information, and then upon the device modifying the configuration, other DRBs are enabled with receipt of the RRC connection reconfiguration message, which corresponds to the first command. See also paras 0057 and 0059]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of enabling and disabling integrity protection for data radio bearers of Osetergaard before him or her by including the teachings of a method and system for realizing integrity protection of Deng. The motivation/suggestion would have been obvious to try to modify the system completing the connection re-establishment of Osetergaard by adding the integrity protection algorithm applying configuration parameters as taught by Deng [Deng, ¶¶0055 and 0057].  
Regarding claim 5, Osetergaard teaches claim 1 as described above.
While Osetergaard teaches wherein the enabling the predetermined control process for the DRB integrity protection in accordance with the configuration information comprises [See Osetergaard, ¶0039]; however, Osetergaard fails to explicitly teach but Deng teaches
 upon the receipt of the configuration information from the network device, receiving a first command for activating the DRB integrity protection from the network device; and
upon the receipt of the first command, activating the DRB integrity protection. [Deng, ¶0060: In the first embodiment, the Donor-eNB newly adds two DRB integrity protection configurations in the RRC connection reconfiguration after reestablishment. In fact, this embodiment is also suitable for the case where the Donor-eNB deletes the DRB1 integrity protection configuration in the RRC connection reconfiguration after reestablishment.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of enabling and disabling integrity protection for data radio bearers of Osetergaard before him or her by including the teachings of a method and system for realizing integrity protection of Deng. The motivation/suggestion would have been obvious to try to modify the system completing the connection re-establishment of Osetergaard by applying the integrity protection configurations as taught by Deng [Deng, ¶0060].  
Regarding claim 6, the combination of teach Osetergaard and Deng claim 5 as described above.
Osetergaard teaches wherein the receiving the first command for activating the DRB integrity protection from the network device comprises receiving the first command for activating the DRB integrity protection from the network device through enhanced Radio Resource Control (RRC) signaling, Media Access Control (MAC) Control Element (CE) signaling or physical layer signaling. [Osetergaard, ¶0035: For example, if a RN with all its DRB configured with integrity protection experiences a radio link failure in a DeNB cell 1, the RN may try to re-establish its RRC connection against a DeNB cell 2. This DeNB cell 2 may not support DRB integrity protection at all, or it may not have the processing capability to support integrity protection on all RN DRBs. Without the possibility to disable integrity protection at a re-establishment, the DeNB cell 2 must then reject the RRC reestablishment attempt or reject the DRBs that it cannot handle. By allowing reconfiguration of the integrity protection, this problem can instead be solved by accepting the re-establishment attempt and all DRBs, and disabling the integrity protection on the DRBs where it cannot be supported]

Regarding claim 7, the combination of Osetergaard and Deng teach claim 5 as described above.
While Osetergaard teaches wherein subsequent to activating the DRB integrity protection, the DRB integrity protection configuration method further comprises: [See Osetergaard, ¶0039]; however, Osetergaard fails to explicitly teach but Deng teaches
receiving a second command for deactivating the DRB integrity protection from the network device; and
upon the receipt of the second command, deactivating the DRB integrity protection. [Deng, ¶0060: In the first embodiment, the Donor-eNB newly adds two DRB integrity protection configurations in the RRC connection reconfiguration after reestablishment. In fact, this embodiment is also suitable for the case where the Donor-eNB deletes the DRB1 integrity protection configuration in the RRC connection reconfiguration after reestablishment.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of enabling and disabling integrity protection for data radio bearers of Osetergaard before him or her by including the teachings of a method and system for realizing integrity protection of Deng. The motivation/suggestion would have been obvious to try to modify the system completing the connection re-establishment of Osetergaard by deleting the applied integrity protection as to deactivate the integrity protection as taught by Deng [Deng, ¶0060].  
Regarding claim 8, Osetergaard teaches claim 1 as described above.
Osetergaard teaches wherein subsequent to enabling the predetermined control process for the DRB integrity protection in accordance with the configuration information, the DRB integrity protection configuration method further comprises [See Osetergaard, ¶0039: a reconfiguration message that follows upon a connection re-establishment, with the purpose of resuming the DRBs after a suspension due to the re-establishment. The indication of integrity protection allows enabling integrity protection for the DRB.], upon the receipt of the configuration information from the network device, when an event indicating a failure of the DRB integrity protection has been detected [Osetergaard, ¶0038: The UE 503 may thus be replaced by the RN, and the E-UTRAN 501 by the DeNB. There is also a failure case of the RRC connection reconfiguration, not illustrated here, which is applicable if the UE or RN is unable to comply with the configuration.], transmitting request information for requesting the activation of the DRB integrity protection to the network device, so that the network device activates the DRB integrity protection in accordance with the request information.  [Osetergaard, ¶¶0007, 0035 and 0039:  The transmitter and receiver then implicitly keep track of the remaining bits of the complete sequence number that, allow the process to accept the RRC re-establishment (request) attempt and all DRBs by integrity protection in PDCP may use a unique sequence number (SN) as input to the integrity protection algorithm].
Regarding claim 9, Osetergaard teaches claim 8 as described above.
Osetergaard teaches wherein the transmitting the request information for requesting the activation of the DRB integrity protection to the network device comprises transmitting the request information for requesting the activation of the DRB integrity protection to the network device through the enhanced RRC signaling or the MAC CE signaling. [See Osetergaard, ¶0006: support of integrity protection of RN signaling by RRC protocol. ¶0035: For example, if a RN with all its DRB configured with integrity protection experiences a radio link failure in a DeNB cell 1, the RN may try to re-establish its RRC connection against a DeNB cell 2.]

Regarding claim 10, the combination of Osetergaard and Deng teach claim 1 as described above.
Osetergaard teaches wherein the enabling the predetermined control process for the DRB integrity protection in accordance with the configuration information comprises: [See Osetergaard, ¶0039]
upon the receipt of a first instruction for initiating a DRB integrity protection activation process from the network device, activating the DRB integrity protection; or
upon the receipt of a second instruction for initiating a DRB integrity protection deactivation process from the network device, deactivating the DRB integrity protection. [Osetergaard, ¶0006: The enabling and disabling of PDCP integrity protection--sometimes also referred to as activation of integrity protection--may be made per data radio bearer (DRB), meaning that not all DRBs would necessarily be configured to use integrity protection at a given time.]
Regarding claim 16, Osetergaard teaches claim 1 as described above.
Osetergaard teaches a predetermined control process start instruction for the DRB integrity protection [See Osetergaard, ¶¶0038-0039: reconfiguration procedure starts; a reconfiguration message that follows upon a connection re-establishment.. DRB.]; however, Osetergaard fails to explicitly teach but Deng teaches wherein the receiving the configuration information indicating the DRB integrity protection configuration from the network device comprises receiving a predetermined control process start instruction for the DRB integrity protection from the network device through an MAC CE, and the configuration information indicating the DRB integrity protection configuration is carried in the predetermined control process start instruction. [Deng, ¶0036: integrity protection algorithm configures a bottom layer to apply the integrity protection algorithm; activating the integrity protection of one (or more) data radio bearers and the key for the integrity protection to the corresponding data radio bearers for the UE or the RN. ¶0045: Donor-eNB manages the RN like the configuration of the MAC layer (MAC-MainConfig). See ¶0059: Through the reestablishment process...the RN explicitly acquires the point in time of applying the integrity protection.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of enabling and disabling integrity protection for data radio bearers of Osetergaard before him or her by including the teachings of a method and system for realizing integrity protection of Deng. The motivation/suggestion would have been obvious to try to modify the system completing the connection re-establishment of Osetergaard by identifying the contents of the configuration information within the MAC layer as taught by Deng [Deng, ¶¶0045 and 0059].  
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osetergaard et al, hereinafter (“Osetergaard”), US PG Publication (2012/0307709 A1) was submitted 06/16/2020 IDS, in view of Deng, US PG Publication (2012/0315878 A1) was submitted 016/2020 IDS, in view of Kwon, US PG Publication (2016/0338139 A1).

Regarding claim 11, the combination of Osetergaard and Deng teach claim 10 as described above.
However, the combination of Osetergaard and Deng fails to explicitly teach but Kwon teaches wherein the configuration information comprises at least one of deactivation timer information for initiating the DRB integrity protection deactivation process, activation timer information for initiating the DRB integrity protection activation process, activation sequence number information for initiating the DRB integrity protection deactivation process, and deactivation sequence number information for initiating the DRB integrity protection deactivation process. [Kwon, ¶¶0100-0102: a deactivation timer is configured by RRC signaling as part of the activation/deactivation mechanism of a MAC Control Element (CE)]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Osetergaard and Deng before him or her by including the teachings of a method/apparatus for performing activation/deactivation of serving cell in wireless communication system supporting dual connectivity of Kwon. The motivation/suggestion would have been obvious to try to modify the system completing the connection re-establishment of Osetergaard by adding the UE configuration for a  carrier aggregation (CA) scheme of a Long Term Evolution (LTE) system as taught by Kwon [Kwon, ¶099].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loehr et al (2014/0029586 A1) discloses propagation delay difference reporting for multiple component carriers.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497